                        Case 1:18-cv-01053-DAD-EPG Document 10-1 Filed 10/15/18 Page 1 of 25


                            James N. Fincher, SBN 196837
                        1
                            Merced County Counsel
                        2   Roger S. Matzkind, SBN 77331
                            Chief Civil Litigator
                        3   2222 M Street, Room 309
                            Merced, CA 95340
                        4
                            Tel: (209) 385-7564
                        5   Fax: (209) 726-1337
                            rmatzkind@co.merced.ca.us
                        6
                            Attorney for Defendants County of Merced (including the Merced County District Attorney
                        7   Office, a department of the County of Merced), Andrea Valtierra-Gongora and Curtis Gorman
                        8
                                                          In the United States District Court
                        9
                                                For the Eastern District of California, Fresno Division
                    10
                    11      George Aguaristi,                                  Case No. 1:18-cv-01053-DAD-EPG

                    12                    Plaintiff,                           Memorandum of Points and Authorities in
                                                                               Support of Motion to Dismiss First
                    13             v.                                          Amended Complaint
                    14                                                         (Fed. R. Civ. Proc. 12(b)(6))
                            County of Merced; Merced County District
                    15      Attorney Office; Andrea Valtierra-Gongora;
                            Curtis Gorman; and Does 1-20,                      Date: November 20, 2018
                    16
                                                                               Time: 9:30 a.m.
                    17                     Defendants.                         Courtroom: Courtroom 5, Seventh Floor

                    18
                    19
                    20             COME NOW the County of Merced (including the Merced County District Attorney

                    21      Office, a department of the County of Merced), Andrea Valtierra-Gongora and Curtis Gorman

                    22      and provide the following memorandum of points and authorities in support of their motion to

                    23      dismiss.

                    24
                    25
                    26
                    27
                    28

Merced County Counsel
2222 M Street
Merced, CA 95340                                                        1
(209) 385-7564
                                            Memorandum of Points and Authorities in Support of Motion to Dismiss
                        Case 1:18-cv-01053-DAD-EPG Document 10-1 Filed 10/15/18 Page 2 of 25



                        1                                                     Table of Contents
                        2
                              I.      Introduction ....................................................................................................... 7
                        3
                              II.     Legal Standard for Motion to Dismiss .............................................................. 8
                        4
                              III.    The FAC Fails to State Any Claim Against the Merced County District
                        5             Attorney Office: It is Not a Proper “Party” and Must Be Dismissed ............... 9
                        6     IV.     The First Cause of Action Fails to State a Claim Upon Which Relief
                        7             Can Be Granted Against Merced County: Plaintiff Fails to Allege a
                                      Monell Cause of Action .................................................................................. 10
                        8
                              V.      The First Cause of Action Fails to State a Claim Upon Which Relief
                        9             Can Be Granted Against Valtierra-Gongora or Gorman: Plaintiff Fails
                                      to Allege a Fourth Amendment Violation, But Alleges Qualified
                    10                Immunity ......................................................................................................... 12
                    11        VI.     The Second Cause of Action Fails to State a Claim Upon Which Relief
                                      Can Be Granted: Plaintiff Fails to Allege Actionable Trespass and Fails
                    12
                                      to Plead Inapplicability of Immunities ........................................................... 17
                    13
                              VII.    The Third Cause of Action Fails to State a Claim Upon Which Relief
                    14                Can Be Granted: Plaintiff fails to Plead Trespass to Chattel and Fails to
                                      Plead Inapplicability of Immunities ................................................................ 20
                    15
                              VIII.   The Fourth Cause of Action Fails to State a Claim Upon Which Relief
                    16                Can Be Granted: Plaintiff Fails to Allege Intentional Infliction of
                                      Emotional Distress and Fails to Plead Inapplicability of Immunities ............. 21
                    17
                              IX.     The Fifth Cause of Action Fails to State a Claim Upon Which Relief
                    18                Can Be Granted: Plaintiff Fails to Allege a Cause of Action for Gross
                    19                Negligence or Gross Negligence per se and Fails to Plead
                                      Inapplicability of Immunities .......................................................................... 22
                    20
                              X.      The Sixth Cause of Action Fails to State a Claim Upon Which Relief
                    21                Can Be Granted: Plaintiff Fails to Allege a Cause of Action for
                                      Negligence and Fails to Plead Inapplicability of Immunities ......................... 23
                    22
                              XI.     Plaintiff Has Failed to Allege a Basis for Punitive Damages Against the
                    23                Individual Defendants ..................................................................................... 23
                    24        XII.    Conclusion ....................................................................................................... 25
                    25
                    26
                    27
                    28

Merced County Counsel
2222 M Street
Merced, CA 95340                                                          2
(209) 385-7564
                                              Memorandum of Points and Authorities in Support of Motion to Dismiss
                        Case 1:18-cv-01053-DAD-EPG Document 10-1 Filed 10/15/18 Page 3 of 25



                        1                                             Table of Authorities
                        2   U.S. Constitution
                        3     U.S. Const., amend. IV ..................................................................... 10, 12, 14, 15, 17, 25
                        4     U.S. Const., amend. XIV ................................................................................................ 10
                        5
                        6   Federal Cases
                               Anderson v. Creighton,
                        7
                                      483 U.S. 635 (1987) ........................................................................................ 16
                        8        Ashcroft v. al-Kidd,
                        9               563 U.S. 731 (2011) ........................................................................................ 16
                                 Ashcroft v. Iqbal,
                    10                  556 U.S. 662 (2009) ................................................................................ 8, 9, 25
                    11           Balistreri v. Pacifica Police Dep't,
                                         901 F.2d 696 (9th Cir. 1990) ............................................................................. 8
                    12
                                 Bell Atlantic Corp. v. Twombly,
                    13                   550 U.S. 544 (2007) .......................................................................................... 8
                    14           Brooks v. Smith,
                                        828 F.3d 910 (9th Cir. 2016) ..................................................................... 16, 17
                    15
                                 City of Canton v. Harris,
                    16                   489 U.S. 378 (1989) ........................................................................................ 12
                    17           Dang v. Cross,
                                       422 F.3d 800, 807 (9th Cir.2005) .................................................................... 24
                    18
                                 Dougherty v. City of Covina,
                    19                 654 F.3d 892 (9th Cir. 2011) ........................................................................... 10
                    20           eBay, Inc., v. Bidder’s Edge, Inc.,
                                        100 F. Supp. 2d 1058 (N.D. Cal. 2000) ........................................................... 20
                    21
                                 Flores v. County of Los Angeles,
                    22                  758 F.3d 1154 (9th Cir. 2014) ......................................................................... 11
                    23           Garcia v. City of Merced,
                                        637 F. Supp. 2d 731 (E.D. Cal. 2008) ............................................................... 9
                    24
                                 Hope v. Pelzer,
                    25                  536 U.S. 730 (2002) ........................................................................................ 16
                    26           Hunter v. Bryant,
                                        502 U.S. 224 (1991) ........................................................................................ 15
                    27
                                 Lindsey v. Shalmy,
                    28                  29 F.3d 1382 (9th Cir. 1994) ........................................................................... 13

Merced County Counsel
2222 M Street
Merced, CA 95340                                                               3
(209) 385-7564
                                                   Memorandum of Points and Authorities in Support of Motion to Dismiss
                        Case 1:18-cv-01053-DAD-EPG Document 10-1 Filed 10/15/18 Page 4 of 25


                              Malley v. Briggs,
                        1
                                     475 U.S. 335 (1986) ........................................................................................ 16
                        2     McDade v. West,
                        3          223 F.3d 1135 (9th Cir. 2000) ......................................................................... 11
                              Megargee v. Wittman,
                        4           550 F.Supp2d 1190 (E.D. Cal. 2008) .............................................................. 24
                        5     Menotti v. City of Seattle,
                                     409 F.3d 1113 (9th Cir. 2005) ......................................................................... 11
                        6
                              Mitchell v. Forsyth,
                        7            472 U.S. 511 (1985) ........................................................................................ 13
                        8     Monell v. New York City Department of Social Services,
                                     436 U.S. 658 (1978) ........................................................................ 7, 10, 12, 25
                        9
                              Morgan v. Woessner,
                    10              997 F.2d 1244 (9th Cir.1993) .......................................................................... 24
                    11        Mullenix v. Luna,
                                     136 S.Ct. 305, 314 (2015) ............................................................................... 16
                    12
                              Payton v. New York,
                    13               445 U.S. 573, 603 (1980) ................................................................................ 17
                    14        Pearson v. Callahan,
                                    555 U.S. 223, 236 (2009) ................................................................................ 13
                    15
                              Perez v. City of Placerville,
                    16               2008 WL 4279386, *9 (E.D. Cal. 2008) ....................................... 15, 21, 23, 24
                    17        Plumeau v. Sch. Dist. No. 40 County of Yamhill,
                                    130 F.3d 432, 438 (9th Cir. 1997) ................................................................... 10
                    18
                              San Jose Charter of the Hells Angels Motorcycle Club, et al v. City of San Jose
                    19               et al,
                                     402 F.3d 962 (9th Cir. 2005) ................................................... 13, 14, 15, 16, 22
                    20
                              Saucier v. Katz,
                    21              533 U.S. 194 (2001) .................................................................................. 13, 16
                    22        Smith v. Wade,
                                     461 U.S. 30 (1983) .......................................................................................... 24
                    23
                              Stump v. Gates,
                    24               777 F.Supp. 808, 816 (D.Colo.1991) ................................................................ 9
                    25        Trevino v. Gates,
                                     99 F.3d 911 (9th Cir. 1996) ............................................................................. 11
                    26
                              Vance v. County of Santa Clara,
                    27               928 F.Supp. 993 (N.D.Cal.1996) ....................................................................... 9
                    28        Woodward v. City of Tucson,
                                   870 F.3d 1154 (9th Cir 2017) .......................................................................... 16
Merced County Counsel
2222 M Street
Merced, CA 95340                                                            4
(209) 385-7564
                                                Memorandum of Points and Authorities in Support of Motion to Dismiss
                        Case 1:18-cv-01053-DAD-EPG Document 10-1 Filed 10/15/18 Page 5 of 25



                        1   Federal Statutes and Rules
                        2     42 U.S.C. § 1983 ...................................................................................... 9, 10, 13, 16, 24
                        3     Fed. R. Civ. P. 8(a)(2) ...................................................................................................... 8
                        4     Fed. R. Civ. P. 12(b) ......................................................................................................... 8
                        5
                        6   State Constitution
                        7     Cal. Const., art. XI, §21 .................................................................................................... 9
                        8
                        9   State Cases
                              Becerra v. County of Santa Cruz,
                    10
                                       68 Cal. App. 4th 1450 (1998) .......................................................................... 18
                    11        Christensen v. Sup. Ct.,
                    12                 54 Cal. 3d 868 (1991) ...................................................................................... 21
                              Church of Scientology v. Armstrong,
                    13                232 Cal. App. 3d 1060 (1991) ......................................................................... 20
                    14        Continental Ins. Co. v. American Protection Industries,
                                      197 Cal. App. 3d 322 (1987) ........................................................................... 22
                    15
                              Conway v. County of Tuolumne,
                    16                231 Cal. App. 4th 1005 (2014) .................................................................. 19, 20
                    17        Harshbarger v. City of Colton,
                                      197 Cal. App. 3d 1335 (1988) ......................................................................... 18
                    18
                              In re Marriage of Nicholas,
                    19                 186 Cal. App. 4th 1566 (2010) ........................................................................ 20
                    20        Keyes v Santa Clara Valley Water Dist.,
                                       128 Cal. App. 3d 882 (1982) ........................................................................... 18
                    21
                              Ladd v. County of San Mateo,
                    22                 12 Cal. 4th 913 (1996)..................................................................................... 23
                    23        Lopez v. Southern Cal. Rapid Transit Dist.,
                                       40 Cal. 3d 780 (1985) ...................................................................................... 23
                    24
                              Miklosy v. Regents of the University of California,
                    25                 44 Cal. App. 4th 876 (2008) ............................................................................ 18
                    26        People v. Ray,
                                       21 Cal. 4th 464 (1999)..................................................................................... 18
                    27
                              Plotnik v. Meihaus,
                    28                  208 Cal. App. 4th 1590 (2012) ........................................................................ 20

Merced County Counsel
2222 M Street
Merced, CA 95340                                                                5
(209) 385-7564
                                                    Memorandum of Points and Authorities in Support of Motion to Dismiss
                        Case 1:18-cv-01053-DAD-EPG Document 10-1 Filed 10/15/18 Page 6 of 25


                             Ralphs Grocery Co. v. Victory Consultants, Inc.,
                        1
                                     17 Cal. App. 5th 245 (2017) ............................................................................ 17
                        2    Rosencrans v. Dover Images,
                        3            192 Cal. App. 4th 1072 (2011) ........................................................................ 22

                        4
                        5   States Statutes
                        6    Cal. Civ. Code § 3294 .................................................................................................... 24
                        7    Cal. Gov’t Code § 812 ...................................................................................................... 9
                        8    Cal. Gov. Code § 815.2 ...................................................................................... 18, 20, 21
                        9    Cal. Gov. Code § 815.2 (b)............................................................................................. 19
                    10       Cal. Gov’t Code § 820 (a) .............................................................................................. 18
                    11       Cal. Gov’t Code § 820.2 ............................................................................... 18, 19, 20, 21
                    12       Cal. Gov’t Code § 32002 .................................................................................................. 9
                    13       Cal. Penal Code § 597 (g)............................................................................................... 23
                    14       Cal. Penal Code § 830.1(a) ............................................................................................. 19
                    15       Cal. Penal Code § 835a ...................................................................................... 20, 21, 23
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28

Merced County Counsel
2222 M Street
Merced, CA 95340                                                              6
(209) 385-7564
                                                  Memorandum of Points and Authorities in Support of Motion to Dismiss
                        Case 1:18-cv-01053-DAD-EPG Document 10-1 Filed 10/15/18 Page 7 of 25



                        1      I.      Introduction
                        2           The First Amended Complaint (“FAC”) seeks to allege seven causes of action, all
                        3   arising out of the same alleged incident. Plaintiff alleges that on May 30, 2018, “the County
                        4   of Merced with participation and in conjunction with Merced County District Attorney Office,
                        5   were present” on his property. (Doc. 8 at 4:1-3.) He does not allege why they were there.
                        6   Plaintiff alleges he was asleep in the house when “Defendants” entered his property without
                        7   his consent. (Doc. 8 at 5:7-9.) Plaintiff alleges the driveway to his property was gated, topped
                        8   with barbed wire and had “beware of dog” signs. (Doc. 8 at 5:3-6.) He alleges they were
                        9   aware of dogs inhabiting the property before entering. (Doc. 8 at 5:10-11.) After they entered
                    10      the property, “Defendant maced, then shot and killed Plaintiff’s …dog….” (Doc. 8 at 5:12-
                    11      15.) He believes Defendant Andrea Valtierra-Gongora shot the dog which was also “engaged”
                    12      by Defendant Gorman. (Doc. 8 at 5: 12-21.) Plaintiff alleges they “failed to make any efforts
                    13      to save Samson’s life and did not check for a pulse.” (Doc. 8 at 5:22-23.) He alleges they
                    14      removed the dog from the premises and cleaned up its blood “with Plaintiff’s own water
                    15      hose.” (Doc. 8 at 5:24-27.) He alleges “An officer on the scene …urinated on Plaintiff’s
                    16      property.” (Doc. 8 at 6:1-2.) He alleges that he was “informed, believes and thereon alleges
                    17      that any warrant Defendants had to enter Plaintiff’s Property was invalid, and/or was exceeded
                    18      by law enforcement in regards to their conduct.” (Doc. 8 at 6:27-7:2.)
                    19              Most importantly, plaintiff appears to admit there was a warrant to enter his property,
                    20      but that during the entrance, one of the dogs apparently had to be shot after a lesser means of
                    21      control was attempted. As set forth further below, Plaintiff fails to allege any Monell cause of
                    22      action and fails to set forth nonconclusory allegations to support respondeat superior theories
                    23      for state based causes of action. The facts alleged seem to reflect the opposite.
                    24              Pursuant to Standing Rule 1C, the parties conferred regarding the pleading. The
                    25      parties stipulated to permit an amended complaint. (Doc. 7.) Counsel communicated on at
                    26      least four occasions and Plaintiff’s counsel was provided documentation including the arrest
                    27      warrant, order issuing the warrant and law enforcement case reports. Plaintiff made some
                    28

Merced County Counsel
2222 M Street
Merced, CA 95340                                                         7
(209) 385-7564
                                             Memorandum of Points and Authorities in Support of Motion to Dismiss
                        Case 1:18-cv-01053-DAD-EPG Document 10-1 Filed 10/15/18 Page 8 of 25



                        1   modifications and felt the First Amended Complaint was sufficient. (Matzkind Declaration,
                        2   Ex. A.)
                        3      II.       Legal Standard for Motion to Dismiss
                        4             Fed. R. Civ. P. 12(b) provides, in pertinent part, “. . . a party may assert the following
                        5   defenses by motion: (6) failure to state a claim upon which relief can be granted. . . .”
                        6             Under Fed. R. Civ. P. 8(a)(2), a pleading must contain a “short and plain statement of
                        7   the claim showing that the pleader is entitled to relief.” The complaint must give defendant
                        8   “fair notice of what the claim is and the grounds upon which it rests.” (Bell Atlantic Corp. v.
                        9   Twombly, 550 U.S. 544, 555 (2007) (internal quotation and modification omitted).)
                    10                To meet this requirement, the complaint must be supported by factual allegations.
                    11      “Threadbare recitals of the elements of a cause of action, supported by mere conclusory
                    12      statements, do not suffice.” (Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).) “While legal
                    13      conclusions can provide the framework of a complaint,” neither legal conclusions nor
                    14      conclusory statements are themselves sufficient, and such statements are not entitled to a
                    15      presumption of truth. (Id. at 679.) Iqbal and Twombly therefore prescribe a two-step process
                    16      for evaluation of motions to dismiss. The court first identifies the non-conclusory factual
                    17      allegations, and the court then determines whether these allegations, taken as true and
                    18      construed in the light most favorable to the plaintiff, “plausibly give rise to an entitlement to
                    19      relief.” (Iqbal, 556 U.S. at 679.)
                    20                Plausibility refers to whether the non-conclusory factual allegations, when assumed to
                    21      be true, allow the court to “draw the reasonable inference that the defendant is liable for the
                    22      misconduct alleged.” (Iqbal, supra, 556 U.S. at 678.) “The plausibility standard is not akin to
                    23      a ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has
                    24      acted unlawfully.” (Ibid. [quoting Twombly, 550 U.S. at 557].) A complaint may fail to show
                    25      a right to relief either by lacking a cognizable legal theory or by lacking sufficient facts
                    26      alleged under a cognizable legal theory. (Balistreri v. Pacifica Police Dep't, 901 F.2d 696,
                    27      699 (9th Cir. 1990).)
                    28                A pleading “demands more than an unadorned, the-defendant-unlawfully-harmed-me

Merced County Counsel
2222 M Street
Merced, CA 95340                                                            8
(209) 385-7564
                                                Memorandum of Points and Authorities in Support of Motion to Dismiss
                        Case 1:18-cv-01053-DAD-EPG Document 10-1 Filed 10/15/18 Page 9 of 25



                        1   accusation. A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the
                        2   elements of a cause of action will not do.’ Nor does a complaint suffice if it tenders ‘naked
                        3   assertions’ devoid of ‘further factual enhancement.’” (Iqbal, supra, 556 U.S. at 678 [quoting
                        4   Twombly, 550 U.S. at 546].)
                        5             In the case at hand, Plaintiff repeatedly relies on unsupported conclusory allegations,
                        6   such as that any warrant was illegal (Doc. 8 at 6:27-7:2), and that actions were taken with the
                        7   intent to cause emotional distress (Doc. 8 at 14:4-7).
                        8      III.      The FAC Fails to State Any Claim Against the Merced County District
                        9                Attorney Office: It is Not a Proper “Party” and Must Be Dismissed
                    10                The County of Merced is a public entity, recognized as a legal subdivision of the State
                    11      of California by the state Constitution and the Government Code. (See Cal. Const., art. XI,
                    12      §21; Cal. Gov’t Code §§ 812 and 32002.) The Merced County District Attorney Office is a
                    13      department of the County of Merced. Indeed, Plaintiff alleges the office “…is a municipal law
                    14      enforcement agency/department/entity within the County of Merced and governed and/or
                    15      controlled and/or under the jurisdiction of the County of Merced.” (Doc. 8 at 3:3-8.)
                    16                As this court has ruled:
                    17                       Under Section 1983, a “person” acting under color of law may be
                                             sued for violations of the U.S. Constitution or federal laws. The
                    18                       term “persons” under section 1983 encompasses state and local
                    19                       officials sued in their individual capacities, private individuals and
                                             entities which acted under color of state law, and local
                    20                       governmental entities. Vance v. County of Santa Clara, 928
                                             F.Supp. 993, 995–996 (N.D.Cal.1996). But “persons” do not
                    21
                                             include municipal departments. Id., “Naming a municipal
                    22                       department as a defendant is not an appropriate means of pleading
                                             a § 1983 action against a municipality.” Stump v. Gates, 777
                    23                       F.Supp. 808, 816 (D.Colo.1991). The County of Merced is the
                                             proper defendant in a § 1983 suit, not the Merced County Sheriff's
                    24
                                             Department, which is DISMISSED WITHOUT LEAVE TO
                    25                       AMEND

                    26      (Garcia v. City of Merced, 637 F. Supp. 2d 731, 760 (E.D. Cal. 2008) Emphasis the court’s.)
                    27                As Plaintiff alleges, the “District Attorney Office” is similarly situated. Accordingly, it
                    28      also is not a proper party.

Merced County Counsel
2222 M Street
Merced, CA 95340                                                            9
(209) 385-7564
                                                Memorandum of Points and Authorities in Support of Motion to Dismiss
                        Case 1:18-cv-01053-DAD-EPG Document 10-1 Filed 10/15/18 Page 10 of 25



                        1             The above citations pertain to § 1983 context. However, as Plaintiff seems to allege,
                        2   the District Attorney’s Office does not exist as a separate entity. As such, it cannot be sued for
                        3   any cause of action. A party that is not cognizable under the law cannot be sued, or sue,
                        4   collect on a judgment, or be collected from, on a judgement.
                        5       IV.      The First Cause of Action Fails to State a Claim Upon Which Relief Can Be
                        6                Granted Against Merced County: Plaintiff Fails to Allege a Monell Cause of
                        7                Action
                        8             The First Cause of Action purports to be based on 42 U.S.C. § 1983, claiming a
                        9   violation of the Fourth Amendment1, the violation being the killing of his dog. (Doc. 8 at 8:9-
                    10      21.) This iteration of the complaint also alleges the same actions against the individual
                    11      investigators. As Monell concerns entities, the allegations against the individuals are
                    12      addressed below.
                    13                In Monell v. New York City Department of Social Services, 436 U.S. 658 (1978), the
                    14      Supreme Court held that municipal liability under 42 U.S.C. § 1983 cannot be based on a
                    15      respondeat superior doctrine, but must be founded upon evidence that the government unit
                    16      itself supported a violation of constitutional rights. (Id. at 691-695.) Municipal liability
                    17      attaches only when “execution of a government’s policy or custom, whether made by its
                    18      lawmakers or by those whose edicts or acts may fairly be said to represent official policy,
                    19      inflicts the injury.” (Id. at 694.)
                    20                In order to establish liability for governmental entities under Monell, a plaintiff must
                    21      prove “(1) that [the plaintiff] possessed a constitutional right of which [s]he was deprived; (2)
                    22      that the municipality had a policy; (3) that this policy amounts to deliberate indifference to the
                    23      plaintiff's constitutional right; and, (4) that the policy is the moving force behind the
                    24      constitutional violation.” (Dougherty v. City of Covina, 654 F.3d 892, 900 (9th Cir. 2011)
                    25      [quoting Plumeau v. Sch. Dist. No. 40 County of Yamhill, 130 F.3d 432, 438 (9th Cir. 1997)
                    26      (internal quotation marks and citations omitted].)
                    27
                            1
                    28       The Fourth Amendment is directed to prohibitions against Congress. Presumably, Plaintiff intends to
                            allege a violation of the Fourteenth Amendment, applying the Fourth Amendment.
Merced County Counsel
2222 M Street
Merced, CA 95340                                                            10
(209) 385-7564
                                                Memorandum of Points and Authorities in Support of Motion to Dismiss
                        Case 1:18-cv-01053-DAD-EPG Document 10-1 Filed 10/15/18 Page 11 of 25



                        1          “There are three ways to show a policy or custom of a municipality: (1) by showing a
                        2   longstanding practice or custom which constitutes the standard operating procedure of the
                        3   local governmental entity; (2) by showing that the decision-making official was, as a matter of
                        4   state law, a final policymaking authority whose edicts or acts may fairly be said to represent
                        5   official policy in the area of decision; or (3) by showing that an official with final
                        6   policymaking authority either delegated that authority to, or ratified the decision of, a
                        7   subordinate.” (Menotti v. City of Seattle, 409 F.3d 1113, 1147 (9th Cir. 2005) [citations and
                        8   punctuation omitted].)
                        9          The courts have clearly stated that a single occurrence is insufficient to support a lack
                    10      of training or custom allegation. “A plaintiff cannot demonstrate the existence of a municipal
                    11      policy or custom based solely on a single occurrence of unconstitutional action by a non-
                    12      policymaking employee.” (McDade v. West, 223 F.3d 1135, 1141 (9th Cir. 2000).) “Liability
                    13      for improper custom may not be predicated on isolated or sporadic incidents; it must be
                    14      founded upon practices of sufficient duration, frequency and consistency that the conduct has
                    15      become a traditional method of carrying out policy.” (Trevino v. Gates, 99 F.3d 911, 918 (9th
                    16      Cir. 1996).) “A pattern of similar constitutional violations by untrained employees is
                    17      ordinarily necessary to demonstrate deliberate indifference for purposes of failure to train,
                    18      though there exists a narrow range of circumstances in which a pattern of similar violations
                    19      might not be necessary to show deliberate indifference.” (Flores v. County of Los Angeles,
                    20      758 F.3d 1154, 1159 (9th Cir. 2014) [citations and internal quotation marks omitted].) Only a
                    21      single incident is alleged.
                    22             Indeed, the First Amended Complaint (“FAC”) alleges that the County is the “chief
                    23      investigator and/or the individual in charge of policymaking within the District Attorney’s
                    24      Office for investigations” and that they should have had other policies, training and
                    25      procedures. (Doc. 8 at 9:16-23.) He alleges the county failed to adopt adequate policies or
                    26      procedures as to planning non-lethal ways in dealing with dogs. (Doc. 8 at 9:12-15.) Yet at
                    27      the same time, he alleges the contrary: lesser means were attempted. Not a single other
                    28      incident is alleged.

Merced County Counsel
2222 M Street
Merced, CA 95340                                                          11
(209) 385-7564
                                              Memorandum of Points and Authorities in Support of Motion to Dismiss
                        Case 1:18-cv-01053-DAD-EPG Document 10-1 Filed 10/15/18 Page 12 of 25



                        1           As the Supreme Court explained in City of Canton v. Harris, 489 U.S. 378 (1989):
                        2                  In resolving the issue of a city's liability, the focus must be on
                                           adequacy of the training program in relation to the tasks the particular
                        3                  officers must perform. That a particular officer may be
                        4                  unsatisfactorily trained will not alone suffice to fasten liability on the
                                           city, for the officer's shortcomings may have resulted from factors
                        5                  other than a faulty training program. It may be, for example, that an
                                           otherwise sound program has occasionally been negligently
                        6                  administered. Neither will it suffice to prove that an injury or
                        7                  accident could have been avoided if an officer had had better or more
                                           training, sufficient to equip him to avoid the particular injury-causing
                        8                  conduct. Such a claim could be made about almost any encounter
                                           resulting in injury, yet not condemn the adequacy of the program to
                        9                  enable officers to respond properly to the usual and recurring
                    10                     situations with which they must deal. And plainly, adequately trained
                                           officers occasionally make mistakes; the fact that they do says little
                    11                     about the training program or the legal basis for holding the city
                                           liable.
                    12
                    13      (Id. at 390-391 [internal citations omitted].)

                    14              Plaintiff fails to allege any facts to support a Monell cause of action. Instead, he

                    15      alleges a single incident where DA investigators entered the yard of his property, perhaps with

                    16      a warrant, while he slept inside. Although more defensive actions may have been attempted

                    17      by the individual defendants, but not pled by Plaintiff, Plaintiff alleges that after the entry, Ms.

                    18      Valtierra-Gongora shot and killed Plaintiff’s dog, after mace was first attempted. While he

                    19      uses conclusory language that this was “unjustified”, he does not reference facts regarding

                    20      whether or not the dog attacked and was actually jumping on Ms. Valtierra-Gongora when she

                    21      shot. As far as the FAC alleges, with the many obvious known facts omitted, there was no

                    22      Fourth Amendment violation and no Monell based cause of action. Inadequate facts are

                    23      alleged that the county had a policy or custom in violation of the Fourth Amendment that

                    24      caused injury to him.

                    25         V.      The First Cause of Action Fails to State a Claim Upon Which Relief Can Be

                    26                 Granted Against Valtierra-Gongora or Gorman: Plaintiff Fails to Allege a

                    27                 Fourth Amendment Violation, But Alleges Qualified Immunity

                    28              Ms. Valtierra-Gongora and Mr. Gorman also are named as defendants in the First

Merced County Counsel
2222 M Street
Merced, CA 95340                                                          12
(209) 385-7564
                                              Memorandum of Points and Authorities in Support of Motion to Dismiss
                        Case 1:18-cv-01053-DAD-EPG Document 10-1 Filed 10/15/18 Page 13 of 25



                        1   Cause of Action, purporting to allege a cause of action under 42 U.S.C. § 1983.
                        2             Qualified immunity “is an immunity from suit rather than a mere defense to liability;
                        3   and like an absolute immunity, it is effectively lost if a case is erroneously permitted to go to
                        4   trial.” (Mitchell v. Forsyth, 472 U.S. 511, 526 (1985).) Thus, “the question of immunity is not
                        5   to be ‘routinely placed … in the hands of the jury.” (Lindsey v. Shalmy, 29 F.3d 1382, 1384
                        6   (9th Cir. 1994).)
                        7              Saucier v. Katz, 533 U.S. 194 (2001) held that the first step in determining whether a
                        8   defendant is entitled to qualified immunity is to determine whether there has been a
                        9   constitutional violation. The second step set forth in Saucier was whether the right at issue
                    10      was “clearly established” at the time of defendant’s alleged misconduct. (Id. at 201.) Pearson
                    11      v. Callahan, 555 U.S. 223, 236 (2009) reconsidered Saucier and held that, while the sequence
                    12      is often appropriate, it is not mandatory. Regardless of which element is addressed first, the
                    13      FAC is insufficient.
                    14                The FAC alleges, and relies upon, San Jose Charter of the Hells Angels Motorcycle
                    15      Club, et al v. City of San Jose et al,2 402 F.3d 962 (9th Cir. 2005). (Doc 8 at 9:1-2.)
                    16      However, applying that case to the FAC shows Plaintiff’s’ allegations are insufficient to
                    17      support the cause of action and that the individual defendants are entitled to qualified
                    18      immunity, at a minimum. The case arose from the appeal by police officers of the district
                    19      court’s denial of their motions for qualified immunity. (Id. at 965.) Law enforcement had
                    20      simultaneously served ten search warrants at Hells Angels members’ residences largely to find
                    21      evidence to support a sentencing enhancement in a murder case. (Id. at 962-967, 972.) The
                    22      civil case arose from two searches whereat law enforcement entered and killed dogs on the
                    23      premises.
                    24                At the “Souza” residence, law enforcement knew in advance that there were two guard
                    25      dogs and a warning that the property was protected by a guard dog. They knew Souza owned
                    26      a Rottweiler that was known to attack without provocation. (Hells Angels, supra, 402 F.3d at
                    27      968.) On the day of the search, the entry team entered through the house, and had no reason to
                    28
                            2
                                Hereinafter sometimes referred to as “Hells Angels”.
Merced County Counsel
2222 M Street
Merced, CA 95340                                                             13
(209) 385-7564
                                                 Memorandum of Points and Authorities in Support of Motion to Dismiss
                        Case 1:18-cv-01053-DAD-EPG Document 10-1 Filed 10/15/18 Page 14 of 25



                        1   enter the backyard where the dog was located. The team went to the backyard anyway to look
                        2   for the dog. When they saw it, it purportedly growled and started to advance. They
                        3   immediately shot and killed the Rottweiler. They had no plan to use, and did not use, any
                        4   lesser method to deal with the dog. (Id. at 968.)
                        5          At the “Vieira” residence, law enforcement knew in advance that there might be dogs.
                        6   The plan was to poke at any dogs through a fence with a shotgun. If that did not work, they
                        7   would engage the dogs. When the team approached the gate, three large dogs resembling
                        8   Bullmastiffs ran toward the gate, barking and growling. Although they had pepper spray, they
                        9   did not attempt to use it, instead, just yelling at the dogs and poking at them with a shotgun.
                    10      When this did not work, they shot two dogs, wounding one and killing the other. (Hells
                    11      Angels, supra, 402 F.3d at 969.)
                    12             The appellate court concluded the search itself was beyond the authorized scope and
                    13      was unreasonably destructive: law enforcement had cut a mailbox off its post, jack-hammered
                    14      a sidewalk and broke a refrigerator. This “unnecessarily destructive behavior” violated the
                    15      Fourth Amendment. (Hells Angels, supra, 402 F.3d at 974.) Qualified immunity was rejected
                    16      because the unlawfulness “would have been apparent to a reasonable officer.” (Id. at 975.) As
                    17      the appellate court explained with regard to the dogs, “Reasonableness is the touchstone of any
                    18      seizure under the Fourth Amendment.” (Hells Angels, supra, 402 F.3d at 975f.) A court
                    19      would have to examine the totality of the circumstances and balance private and governmental
                    20      interests to determine the Fourth Amendment issue. (Id. at 975.) In Hells Angels, supra, 402
                    21      F.3d 962, the court concluded that the balance was against the governmental interest. The
                    22      intrusion was severe. To the opposite of the case at hand, Vierra was handcuffed near where
                    23      the dog lie dead and bleeding. (Id. at 975.) Here, Plaintiff alleges he slept through the whole
                    24      matter, the dog was removed, and the area washed by defendants. There, as the court noted,
                    25      the only real plan was to shoot the dogs with a shotgun. (Id. at 976.) In Hells Angels, the dogs
                    26      were sought out and killed. Indeed, there was no need to enter the back yard, at all in one
                    27      instance. Here, the indication from the allegations is the opposite.
                    28

Merced County Counsel
2222 M Street
Merced, CA 95340                                                         14
(209) 385-7564
                                             Memorandum of Points and Authorities in Support of Motion to Dismiss
                        Case 1:18-cv-01053-DAD-EPG Document 10-1 Filed 10/15/18 Page 15 of 25



                        1          Hells Angels also rejected qualified immunity as to the dogs, holding that prior cases
                        2   would alert the officers that the Fourth Amendment prohibits “…the killing of a person’s dog,
                        3   or the destruction of a person’s property, when that destruction is unnecessary-i.e., when less
                        4   intrusive, or less destructive, alternatives exist. A reasonable officer should have known that
                        5   to create a plan to enter the perimeter of a person’s property, knowing all the while about the
                        6   presence of dogs on the property, without considering a method for subduing the dogs besides
                        7   killing them, would violate the Fourth Amendment.” (Hells Angels, supra, 402 F.3d at 977-
                        8   978.) The case was very specific and limited to the facts of that case, specifically referring to
                        9   the circumstances of that case. (Id. at 978.)
                    10             In Perez v. City of Placerville, 2008 WL 4279386, *9 (E.D. Cal. 2008), Placerville
                    11      police officers went to the plaintiff’s home to arrest him. One of the officers shot and killed
                    12      the plaintiff’s dog while trying to “secure the location.” The office claimed this was done in
                    13      order to protect his fellow officer and police dog from being attacked by the dog. (Perez,
                    14      supra, 2008 WL 4279386 at *1.) Summary judgment was granted as to most causes of action,
                    15      including “unlawful seizure of personalty” in violation of the Fourth Amendment. (Id. at *2.)
                    16      As to this issue, the court first determined there was no constitutional violation. The district
                    17      court distinguished Hells Angels, supra, as involving a situation where the law enforcement
                    18      individuals knew of the presence of the dogs well in advance of the incident and had not
                    19      strategies to immobilize the dogs. They had no realistic plan other than killing the dogs.
                    20      (Perez, supra, 2008 WL 4279386 at *8.) In the case at hand, Plaintiff affirmatively alleges the
                    21      individual defendants attempted a lesser means, apparently unsuccessfully.
                    22             Assuming a Constitutional violation is adequately alleged, Plaintiff alleges sufficient
                    23      facts to support qualified immunity.
                    24             As the Supreme Court explained in Hunter v. Bryant, 502 U.S. 224 (1991), “The
                    25      qualified immunity standard gives ample room for mistaken judgments by protecting all but
                    26      the plainly incompetent or those who knowingly violate the law. This accommodation for
                    27      reasonable error exists because officials should not err always on the side of caution because
                    28      they fear being sued.” (Id. at 229 [Internal citations and quotation marks omitted for

Merced County Counsel
2222 M Street
Merced, CA 95340                                                         15
(209) 385-7564
                                             Memorandum of Points and Authorities in Support of Motion to Dismiss
                        Case 1:18-cv-01053-DAD-EPG Document 10-1 Filed 10/15/18 Page 16 of 25



                        1   readability.]) This seems especially appropriate under the facts at hand when a countervailing
                        2   risk is losing a chunk of flesh, or worse.
                        3             In Woodward v. City of Tucson, 870 F.3d 1154 (9th Cir 2017), the 9th Circuit reversed
                        4   the denial of summary judgment for the excessive force portion of the case where police shot
                        5   and killed a person who advanced toward them in a threatening manner and carrying a broken
                        6   hockey stick. (Id. at 1162-1163.) Deciding to begin with the second prong of the Saucier,
                        7   supra, analysis, the court concluded “… that reasonable officers in Defendants’ positions
                        8   would not have known that shooting Duncklee violated a clearly established right. Indeed, the
                        9   case law makes clear that the use of deadly force can be acceptable in such a situation.” (Id. at
                    10      1162.) Case law, including Hells Angels, supra, makes clear that the actions alleged could be
                    11      acceptable in the alleged scenario.
                    12                In Brooks v. Smith, 828 F.3d 910 (9th Cir. 2016) the appellate court reversed the denial
                    13      of a motion to dismiss a 42 U.S.C. § 1983 action against a courtroom marshal who allegedly
                    14      used excessive force in removing a disruptive bail bondsman from the court upon the judge’s
                    15      instructions. (Id. at 913, 920.) The marshal had shoved the bail bondsman through the
                    16      courtroom’s double doors. (Id. at 920.) Quoting from Malley v. Briggs, 475 U.S. 335, 341
                    17      (1986), the court explained the “clearly established standard” protected those who were not
                    18      “plainly incompetent” or who knowingly violated the law. (Brooks, supra, 828 F.3d at 919.)
                    19      As to how particularized the conduct must be to the specific applicable law, Brooks explained:
                                          Although the Supreme Court “has rejected the idea that ‘an official
                    20
                                          action is protected by qualified immunity unless the very action in
                    21                    question has previously been held unlawful,’ ” id. at 3143
                                          (quoting Anderson v. Creighton, 483 U.S. 635, 640… (1987)), it is
                    22                    always the case that “existing precedent must have placed the
                                          statutory or constitutional question beyond debate,” al–Kidd, 563
                    23
                                          U.S. at 741. “[T]he crux of the qualified immunity test is whether
                    24                    officers have ‘fair notice’ that they are acting unconstitutionally.”
                                          Mullenix, 136 S.Ct. at 314… (quoting Hope v. Pelzer, 536 U.S.
                    25                    730, 739…(2002)).
                    26      (Brooks, supra, 828 F.3d at 920. Parallel citations omitted for brevity.)
                    27                The required evaluation of whether or not a clearly established right was violated must
                    28
                            3
                                Citing from Mullenix v. Luna, 136 S.Ct. 305, 314 (2015).
Merced County Counsel
2222 M Street
Merced, CA 95340                                                            16
(209) 385-7564
                                                Memorandum of Points and Authorities in Support of Motion to Dismiss
                        Case 1:18-cv-01053-DAD-EPG Document 10-1 Filed 10/15/18 Page 17 of 25



                        1   be based on the “plausible” “allegations of the complaint.” (Brooks, supra, 828 F.3d at 922.)
                        2            Notwithstanding its threadbare and conclusory allegations, the FAC alleges two
                        3   investigators entered the premises, had some interaction with a dog, one attempted to mace
                        4   him, and apparently failing that, shot him. They removed the dog’s body and cleaned up the
                        5   area. These few facts do not allege a constitutional violation, but do allege reasonable conduct
                        6   and qualified immunity. Instead, the totality of the facts alleged present the opposite. The
                        7   sparse facts set forth a scenario where the individual defendants planned, attempted to use a
                        8   lesser form of force, then had to make a split second decision—exactly what qualified
                        9   immunity is designed to protect.
                    10         VI.      The Second Cause of Action Fails to State a Claim Upon Which Relief Can Be
                    11                  Granted: Plaintiff Fails to Allege Actionable Trespass and Fails to Plead
                    12                  Inapplicability of Immunities
                    13               The elements of trespass are: “(1) the plaintiff's ownership or control of the property;
                    14      (2) the defendant's intentional, reckless, or negligent entry onto the property; (3) lack of
                    15      permission for the entry or acts in excess of permission; (4) harm; and (5) the defendant's
                    16      conduct was a substantial factor in causing the harm.” (Ralphs Grocery Co. v. Victory
                    17      Consultants, Inc., 17 Cal.App.5th 245, 262 (2017).) The “trespass” must be an “…unlawful
                    18      interference with possession of property.” (Ibid., Internal citation omitted.)
                    19               Plaintiff alleges, at least at one point, that he was informed and believed that any
                    20      warrant was invalid. (Doc. 8 at 6:27-7:2.) He fails to specify any defects to support this
                    21      conclusory allegation. If present with a warrant, then, there was no trespass, since presence
                    22      was authorized. Property may be entered for the purposes of enforcing an arrest warrant.
                    23      (Payton v. New York, 445 U.S. 573, 603 (1980) (“…for Fourth Amendment purposes, an arrest
                    24      warrant founded on probable cause implicitly carries with it the limited authority to enter a
                    25      dwelling in which the suspect lives when there is reason to believe the suspect is within.”).) In
                    26      the case at hand, Plaintiff does not allege defendants entered the dwelling, but rather, there
                    27      was only the lesser intrusion of the outside yard. As Payton explained, “It is true that an arrest
                    28

Merced County Counsel
2222 M Street
Merced, CA 95340                                                           17
(209) 385-7564
                                               Memorandum of Points and Authorities in Support of Motion to Dismiss
                        Case 1:18-cv-01053-DAD-EPG Document 10-1 Filed 10/15/18 Page 18 of 25



                        1   warrant requirement may afford less protection than a search warrant requirement, ...” (Id. at
                        2   602)
                        3          Moreover, common law tort liability against public entities has been abolished. (See
                        4   e.g., Miklosy v. Regents of the University of California, 44 Cal. App. 4th 876, 899 (2008).)
                        5   Plaintiffs are required to plead a statutory basis for their claim. (Ibid.) “In California, all
                        6   government tort liability must be based on statute.” (Becerra v. County of Santa Cruz, 68 Cal.
                        7   App. 4th 1450, 1457 (1998).) “Thus, in the absence of some constitutional requirement,
                        8   public entities may be liable only if a statute declares them to be liable.” (Harshbarger v. City
                        9   of Colton, 197 Cal. App. 3d 1335, 1339 (1988) [citations omitted].)
                    10             The FAC alleges the officers are liable pursuant to California Government Code
                    11      section 820 (a), which provides “Except as otherwise provided by statute (including Section
                    12      820.2), a public employee is liable for injury caused by his act or omission to the same extent
                    13      as a private person.” Section 820.2 provides for immunity to public employees “…for injury
                    14      resulting from his act or omission where the act or omission was the result of the exercise of
                    15      the discretion vested in him, whether or not such discretion be abused.”         The FAC alleges the
                    16      County is liable pursuant to California Government Code section 815.2. (Doc 8 at 11: 10-15).
                    17      That section basically applies the concept of respondeat superior to public entities, but also
                    18      provides, “Except as otherwise provided by statute, a public entity is not liable for an injury
                    19      resulting from an act or omission of an employee of the public entity where the employee is
                    20      immune from liability.” Private persons do not have immunities or enter premises with a
                    21      warrant.
                    22             Plaintiffs fail to plead facts showing the inapplicability of immunities, as required by
                    23      Keyes v Santa Clara Valley Water Dist., 128 Cal. App. 3d 882, 885-886 (1982) (“…the
                    24      plaintiff must plead facts sufficient to show his cause of action lies outside the breadth of any
                    25      applicable statutory immunity.”).
                    26             As the California Supreme Court explained in People v. Ray, 21 Cal. 4th 464, 473
                    27      (1999), pertaining to the lawfulness of a search in a criminal case, “…it has long recognized
                    28      that [n]ecessity often justifies an action which would otherwise constitute a trespass, as where

Merced County Counsel
2222 M Street
Merced, CA 95340                                                          18
(209) 385-7564
                                              Memorandum of Points and Authorities in Support of Motion to Dismiss
                        Case 1:18-cv-01053-DAD-EPG Document 10-1 Filed 10/15/18 Page 19 of 25



                        1   the act is prompted by the motive of preserving life or property and reasonably appears to the
                        2   actor to be necessary for that purpose.” (Citation and internal quotation marks omitted.)
                        3           Further, California Penal Code section 835a provides:
                                           Any peace officer who has reasonable cause to believe that the
                        4
                                           person to be arrested has committed a public offense may use
                        5                  reasonable force to effect the arrest, to prevent escape or to
                                           overcome resistance.
                        6                  A peace officer who makes or attempts to make an arrest need not
                                           retreat or desist from his efforts by reason of the resistance or
                        7
                                           threatened resistance of the person being arrested; nor shall such
                        8                  officer be deemed an aggressor or lose his right to self-defense by
                                           the use of reasonable force to effect the arrest or to prevent escape
                        9                  or to overcome resistance.
                    10              Plaintiff alleges the District Attorney’s Office is a law enforcement
                    11      agency/department/entity employing investigators performing law enforcement duties such as
                    12      serving arrest and search warrants. He alleges Mr. Gorman and Ms. Valtierra-Gongora are
                    13      investigators. (Doc 8 at 3: 3-17.) District attorney investigators are peace officers. (Cal. Pen.
                    14      Code § 830.1(a).)
                    15              Plaintiff fails to allege any facts other than the clear inference to be drawn that Merced
                    16      County employees/agents were using force to overcome resistance. Indeed, Plaintiff alleges at
                    17      least one alternative means, mace, was attempted prior to the dog being shot.
                    18              In Conway v. County of Tuolumne, 231 Cal.App.4th 1005 (2014), the Fifth District
                    19      Court of Appeal held that the decision of a SWAT team to use tear gas in effecting an arrest
                    20      was a discretionary decision immunizing the County of Tuolumne under California
                    21      Government Code sections 820.24 and 815.25, subdivision (b). (Conway, 231 Cal.App.4th at
                    22      1008, 1016, 1020-1021.) This was based on the rationale that split second decisions had to be
                    23      made for safety. (Id. at 1020.)
                    24
                    25
                    26
                            4
                              The section provides “Except as otherwise provided by statute, a public employee is not liable for an
                            injury resulting from his act or omission where the act or omission was the result of the exercise of the
                    27      discretion vested in him, whether or not such discretion be abused.”
                            5
                              The subdivision provides: “(b) Except as otherwise provided by statute, a public entity is not liable
                    28      for an injury resulting from an act or omission of an employee of the public entity where the employee
                            is immune from liability.”
Merced County Counsel
2222 M Street
Merced, CA 95340                                                           19
(209) 385-7564
                                               Memorandum of Points and Authorities in Support of Motion to Dismiss
                        Case 1:18-cv-01053-DAD-EPG Document 10-1 Filed 10/15/18 Page 20 of 25



                        1          The appellate court affirmed summary judgment against a complaint alleging
                        2   negligence, nuisance, trespass, and strict liability for ultrahazardous activity. (Conway, supra,
                        3   231 Cal.App.4th at 1011.) The same discretionary decision as in Conway is a reasonable
                        4   inference from the FAC in the case at hand, yet Plaintiff fails to allege around the immunity.
                        5   He cannot rely on conclusory language, such as “unjustified” to avoid the defects in the
                        6   complaint.
                        7          If the employees are immune under Penal Code section 835a and Government Code
                        8   820.2, the County is immune. (Cal. Gov. Code § 815.2.) Plaintiff failed to plead facts that the
                        9   immunity was not applicable.
                    10          VII.     The Third Cause of Action Fails to State a Claim Upon Which Relief Can Be
                    11                   Granted: Plaintiff fails to Plead Trespass to Chattel and Fails to Plead
                    12                   Inapplicability of Immunities
                    13             The Third Cause of Action purports to allege trespass to chattel based on the shooting
                    14      of the dog. As the court explained in Plotnik v. Meihaus, 208 Cal. App. 4th 1590, 1606
                    15      (2012), the tort “…lies where an intentional interference with the possession of personal
                    16      property has proximately caused injury.” (Citation and italics omitted.) The tort certainly
                    17      requires some element of wrongfulness. As the court explained in eBay, Inc., v. Bidder’s
                    18      Edge, Inc., 100 F. Supp. 2d 1058 (N.D. Cal. 2000), one element of the tort, in the context of
                    19      trespass into a computer system, was that the defendant acted “intentionally and without
                    20      authorization”. (Id. at 1069.) As explained in Church of Scientology v. Armstrong, 232 Cal.
                    21      App. 3d 1060, 1072 (1991)6, a person is privileged to trespass to a chattel for the purpose of
                    22      defending themselves or another or their interests when invasion of the defender’s or another’s
                    23      interests are reasonably probable and the actor “reasonably believes” the harm can be safely
                    24      prevented only by the injury inflicted.
                    25
                    26
                    27
                            6
                    28       Unrelated issue noted as being abrogated in In re Marriage of Nicholas, 186 Cal. App. 4th 1566, 1579
                            (2010).
Merced County Counsel
2222 M Street
Merced, CA 95340                                                          20
(209) 385-7564
                                              Memorandum of Points and Authorities in Support of Motion to Dismiss
                        Case 1:18-cv-01053-DAD-EPG Document 10-1 Filed 10/15/18 Page 21 of 25



                        1           Of course, when dealing with public entities, the Government Code also provides
                        2   immunities, i.e., California Government Code sections 820.2, 815.2, as well as Penal Code
                        3   section 835a, all addressed above.
                        4           Here, Plaintiff appears to rely solely on the shooting death of the dog while,
                        5   apparently, a warrant was in the process of being enforced. Again, Plaintiff fails to allege any
                        6   defect in the warrant.
                        7           Again, Plaintiff fails to allege any specific statutory basis for a cause of action against
                        8   Merced County and fails to allege that immunities from California Penal Code section 835a
                        9   and Government Code sections 820.2 and 815.2 are not applicable.
                    10          VIII. The Fourth Cause of Action Fails to State a Claim Upon Which Relief Can Be
                    11                  Granted: Plaintiff Fails to Allege Intentional Infliction of Emotional Distress
                    12                  and Fails to Plead Inapplicability of Immunities
                    13              The elements of intentional infliction of emotional distress are:
                                           (1) extreme and outrageous conduct by the defendant with the
                    14
                                           intention of causing, or reckless disregard of the probability of
                    15                     causing, emotional distress; (2) the plaintiff's suffering severe or
                                           extreme emotional distress; and (3) actual and proximate causation
                    16                     of the emotional distress by the defendant's outrageous conduct.
                    17      (Perez v. City of Placerville, 2008 WL 4279386, *9 (E.D. Cal. 2008), citing from Christensen
                    18      v. Sup. Ct., 54 Cal.3d 868, 903 (1991).)
                    19              In Perez, supra, 2008 WL 4279386, summary judgment was granted as to most causes
                    20      of action, including for intentional infliction of emotional distress. As to that tort, while the
                    21      loss of the dog was considered a “tragedy”, the facts of the case did not support outrageous
                    22      conduct. Similarly there was no evidence of intent to cause the plaintiff severe emotional
                    23      distress. (Id. at *9.)
                    24              The FAC alleges only the conclusory language that the actions were done with the
                    25      intent to cause serious emotional distress or reckless disregard. There is no averment to
                    26      support the conclusion, or for that matter, that the investigators even knew Plaintiff. Plaintiff
                    27      alleges that he slept through the matter. (Doc. 8 at 5:7.) He did not discover the dead dog or
                    28      any blood, certainly allegations which show the opposite of an intent to inflict emotional

Merced County Counsel
2222 M Street
Merced, CA 95340                                                          21
(209) 385-7564
                                              Memorandum of Points and Authorities in Support of Motion to Dismiss
                        Case 1:18-cv-01053-DAD-EPG Document 10-1 Filed 10/15/18 Page 22 of 25



                        1   distress. (Doc. 8 at 5:24-27.) The dog was removed and the blood cleaned up. This is the
                        2   opposite of what was considered so traumatic in Hells Angels, supra, 402 F.3d at 975.
                        3       IX.      The Fifth Cause of Action Fails to State a Claim Upon Which Relief Can Be
                        4                Granted: Plaintiff Fails to Allege a Cause of Action for Gross Negligence or
                        5                Gross Negligence per se and Fails to Plead Inapplicability of Immunities
                        6       Without any additional factual allegations, the Fifth and Sixth Causes of Action seek to
                        7   allege gross negligence and gross negligence per se. He concludes the previous allegations
                        8   amounted to an “extreme departure from the ordinary standard of conduct.” (Doc. 8 at 15:21-
                        9   25.) Somehow, Plaintiff, concludes it is actionable and outrageous conduct not to check for a
                    10      pulse or provide first aid (Doc. 8 at 5:22-23) to a dog the investigators were forced to shoot
                    11      and kill after first trying a lesser deterrent.
                    12                As the court explained in Rosencrans v. Dover Images, 192 Cal. App. 4th 1072, 1082
                    13      (2011):
                                             Gross negligence is pleaded by alleging the traditional elements of
                    14
                                             negligence: duty, breach, causation, and damages. … However, to
                    15                       set forth a claim for gross negligence the plaintiff must allege
                                             extreme conduct on the part of the defendant. …The conduct
                    16                       alleged must rise to the level of either a want of even scant care or
                                             an extreme departure from the ordinary standard of conduct.
                    17
                    18      (Citations and quotation marks within marks omitted for readability.)

                    19                However, as the appellate court explained in Continental Ins. Co. v. American

                    20      Protection Industries, 197 Cal. App. 3d 322, 329 (1987), “Numerous California cases have

                    21      discussed the doctrine of gross negligence. Invariably these cases have turned upon an

                    22      interpretation of a statute which has used the words ‘gross negligence’ in the text.” Thus, the

                    23      concept of gross negligence seems to necessarily involve violation of specific statutes.

                    24                Plaintiff’s conclusions are devoid of supportive allegations. The argumentative

                    25      allegation of taking the body is inconsistent with the only plausible inference, i.e., that they

                    26      removed the dog and cleaned up the blood so as to not inflict distress. This would be after the

                    27      purported negligence, i.e., shooting the dog. The value of the allegation is that it shows the

                    28      individual investigators’ good and non-malicious intents.

Merced County Counsel
2222 M Street
Merced, CA 95340                                                           22
(209) 385-7564
                                               Memorandum of Points and Authorities in Support of Motion to Dismiss
                        Case 1:18-cv-01053-DAD-EPG Document 10-1 Filed 10/15/18 Page 23 of 25



                        1             Plaintiff’s reliance on the California Penal Code section adds nothing. The code
                        2   section makes it a crime to “maliciously and intentionally” kill or torture an animal. The
                        3   section does not create a cause of action and further, does not constitute a waiver of sovereign
                        4   immunity such as to lead to potential liability of the county, or its employees. Indeed, the
                        5   statute speaks to impoundment of animals upon conviction. (Cal. Pen. Code § 597 (g).) This
                        6   is hardly consistent with a circumstance involving a waiver of sovereign immunity,
                        7   particularly during the execution of a warrant, against the entity or its employees. Again,
                        8   Plaintiff fails to plead around the other immunities specified above, i.e., discretionary acts and
                        9   use of force to effect an arrest, necessity, and that if the employees are immune, so is the
                    10      public entity.
                    11          X.       The Sixth Cause of Action Fails to State a Claim Upon Which Relief Can Be
                    12                   Granted: Plaintiff Fails to Allege a Cause of Action for Negligence and Fails to
                    13                   Plead Inapplicability of Immunities
                    14                The elements of a negligence cause of action are: (1) a legal duty to use due care; (2) a
                    15      breach of that duty; (3) the breach was the proximate or legal cause of the resulting injury; and
                    16      (4) actual loss or damage resulting from the breach of the duty of care. (Ladd v. County of San
                    17      Mateo, 12 Cal. 4th 913, 917 (1996).)
                    18                Plaintiff fails to allege how the county or its employees were negligent, fails to allege
                    19      around Penal Code section 835a immunity and fails to allege a statute which would waive
                    20      sovereign immunity. As in Perez v. City of Placerville, 2008 WL 4279386 at * 9, (summary
                    21      adjudication granted), to properly allege the tort of negligence, a plaintiff still must allege an
                    22      applicable state statute. (Ibid.)
                    23                Although negligence normally may be generally pled, such is not the case against a
                    24      public entity. (Lopez v. Southern Cal. Rapid Transit Dist., 40 Cal. 3d 780, 795 (1985).)
                    25      Plaintiff fails to allege non-conclusory facts.
                    26          XI.      Plaintiff Has Failed to Allege a Basis for Punitive Damages Against the
                    27                   Individual Defendants
                    28                Plaintiff seeks punitive damages from Mr. Gorman and Ms. Valtierra-Gongora. Again,

Merced County Counsel
2222 M Street
Merced, CA 95340                                                            23
(209) 385-7564
                                                Memorandum of Points and Authorities in Support of Motion to Dismiss
                        Case 1:18-cv-01053-DAD-EPG Document 10-1 Filed 10/15/18 Page 24 of 25



                        1   he fails to allege non-conclusory facts to support such a claim.
                        2          As to the state causes of action, California Civil Code section 3294 enables an award
                        3   for exemplary damages where a defendant has been guilty of oppression, fraud or malice.
                        4   Those terms are defined by subparagraph (c) of that code section as follows:
                                         (1) “Malice” means conduct which is intended by the defendant to cause
                        5
                                         injury to the plaintiff or despicable conduct which is carried on by the
                        6                defendant with a willful and conscious disregard of the rights or safety of
                                         others.
                        7                (2) “Oppression” means despicable conduct that subjects a person to cruel
                                         and unjust hardship in conscious disregard of that person's rights.
                        8
                                         (3) “Fraud” means an intentional misrepresentation, deceit, or
                        9                concealment of a material fact known to the defendant with the intention
                                         on the part of the defendant of thereby depriving a person of property or
                    10                   legal rights or otherwise causing injury.
                    11             Fraud is not applicable here. There is nothing alleged in the FAC to support intentional
                    12      injury to plaintiff with a willful and conscious disregard. Indeed, the allegations are to the
                    13      contrary. Similarly, there are no facts alleged of despicable conduct. In Perez v. City of
                    14      Placerville, supra, 2008 WL 4279386 at *11, the court dismissed the punitive damage
                    15      allegations against the officer who shot the dog based on a lack of evidence of malice,
                    16      oppression or despicable conduct. Here, sufficient facts are not alleged. Negligence is
                    17      obviously insufficient to support punitive damages allegations.
                    18             As to the 42 U.S.C. § 1983 causes of action, as Judge O’Neill explained in Megargee v.
                    19      Wittman, 550 F.Supp2d 1190 (E.D. Cal. 2008),
                    20                    …punitive damages are recoverable “when the defendant's conduct is
                                          shown to be motivated by evil motive or intent, or when it involves
                    21                    reckless or callous indifference to the federally protected rights of
                                          others.” Smith v. Wade, 461 U.S. 30, 56, 103 S.Ct. 1625, 75 L.Ed.2d
                    22                    632 (1983); see Morgan v. Woessner, 997 F.2d 1244, 1255 (9th
                    23                    Cir.1993). Section 1983 punitive damages can also be awarded to
                                          address “malicious, wanton, or oppressive acts or omissions.” Dang
                    24                    v. Cross, 422 F.3d 800, 807 (9th Cir.2005). Conduct is oppressive “if
                                          done in a manner which injures or damages or otherwise violates the
                    25                    rights of another person with unnecessary harshness or severity as by
                    26                    misuse or abuse of authority or power or by taking advantage of some
                                          weakness or disability or the misfortunes of another
                    27                    person.” Dang, 422 F.3d at 809.
                    28             Plaintiff has failed to allege facts supporting such circumstances.

Merced County Counsel
2222 M Street
Merced, CA 95340                                                         24
(209) 385-7564
                                             Memorandum of Points and Authorities in Support of Motion to Dismiss
                        Case 1:18-cv-01053-DAD-EPG Document 10-1 Filed 10/15/18 Page 25 of 25



                        1      XII.     Conclusion
                        2            The First Amended Complaint consists of careful selections of conclusions which beg
                        3   for completeness. Nevertheless, Plaintiff alleged that defendants may have entered pursuant to
                        4   a warrant, that he had dogs present, which for some reason two investigators maced one, then
                        5   shot and killed him. They removed the dog and cleaned up the blood. Plaintiff did not see or
                        6   hear anything and slept through the entire matter. He cannot so selectively plead and then rely
                        7   on a legally insufficient complaint alleging nothing “more than a sheer possibility that a
                        8   defendant has acted unlawfully.” Iqbal, supra, 556 U.S. at 678 [quoting Twombly, 550 U.S. at
                        9   557].)
                    10               The motion to dismiss maybe fairly divided into the following general points:
                    11               First, Plaintiff improperly named a county department as a defendant.
                    12               Second, Plaintiff failed to allege a Monell cause of action against the county.
                    13               Third, considering the totality of the circumstances, Plaintiff failed to allege a Fourth
                    14      Amendment violation, but alleged qualified immunity.
                    15               Fourth, as to the state causes of action, apparently seeking respondeat superior liability
                    16      against the county, Plaintiff relies upon conclusory allegations which fail to plead statutory
                    17      authority and fail to plead around immunities. The factual allegations are not plausible, instead
                    18      indicating the enforcement of a warrant and steps taken to avoid killing the dog.
                    19               Fifth, Plaintiff fails to allege facts to support punitive/exemplary damages.
                    20
                            Dated: October 15, 2018                  James N. Fincher
                    21                                               Merced County Counsel

                    22                                       By:     /s/ Roger S. Matzkind
                                                                     Roger S. Matzkind
                    23
                                                                     Chief Civil Litigator
                    24                                               Attorney for Defendants County of Merced (including
                                                                     the Merced County District Attorney Office, a
                    25                                               department of the County of Merced), Andrea Valtierra-
                    26                                               Gongora and Curtis Gorman

                    27
                    28

Merced County Counsel
2222 M Street
Merced, CA 95340                                                           25
(209) 385-7564
                                               Memorandum of Points and Authorities in Support of Motion to Dismiss
